The complaint alleged that plaintiffs obtained judgments against the Triboro Operating Corporation for $2,065 on April 6, 1933, in actions for personal injuries; at or about the time *801the judgments were obtained defendants, being the sole officers and directors, caused all of the assets of the corporation, consisting of fifty taxicabs and equipment, to be sold for $13,500; out of said sum defendants caused to be paid to themselves the sum of $5,500, as a result of which no money remained in the corporation to pay outstanding debts, including plaintiffs’ judgments. Order denying plaintiffs’ motion for summary judgment unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.